In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00029-CR
______________________________


CEDRICK ANDERSON ROBINETT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 268th Judicial District Court
Fort  Bend County, Texas
Trial Court No. 38,389


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Cedrick Anderson Robinett appeals from his conviction for arson.  He was
sentenced to twenty-five years' imprisonment and a $5,000.00 fine.  His motion to declare
indigency and to obtain appointed counsel for appeal was denied December 13, 2004. 
          Robinett filed his notice of appeal December 14, 2004.  The clerk's record was filed
April 21, 2005, and the reporter's record was filed April 11, 2005.  Robinett's brief was thus
due to be filed May 11, 2005.  Robinett is representing himself on appeal.
          Robinett has made no effort to take the steps necessary to file a brief in his appeal. 
On July 12, 2005, we sent Robinett a letter warning him that, if he did not take some
affirmative action within thirty days showing his intention to pursue the appeal by filing his
appellate brief and a motion to extend time to file the brief, we would be forced to take
other action in his case.  In these circumstances, the failure to file a brief is solely
attributable to Robinett's choices, and the filing of the brief is Robinett's sole responsibility. 
The brief is now 120 days past due.  Robinett has not contacted this Court during the
pendency of his appeal.  
          Accordingly, we dismiss this appeal, under our inherent authority, for want of
prosecution.  Stavinoha v. State, 82 S.W.3d 690, 691 (Tex. App.—Waco 2002, no pet.); 
Bush v. State, 80 S.W.3d 199, 200 (Tex. App.—Waco 2002, no pet.); see also McDaniel
v. State, 75 S.W.3d 605, 605–06 (Tex. App.—Texarkana 2002, no pet.); Rodriguez v.
State, 970 S.W.2d 133, 135 (Tex. App.—Amarillo 1998, pet. ref'd). 
          We dismiss the appeal for want of prosecution.  
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      September 12, 2005
Date Decided:         September 13, 2005

Do Not Publish